Citation Nr: 1706454	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral ankle disabilities and/or a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2012, July 2015, and September 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication in August 2007.  A March 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The March 2007 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements.  In this regard, pursuant to the October 2012 and July 2015 Board Remands, in November 2012 and September 2015 letters, the Veteran was provided with VA Form 21-4142, Authorization and Consent to Release Information.  In response, in February 2016 and October 2016 submissions, the Veteran indicated that he did not have any additional evidence regarding the appeal and asked that the case be immediately forwarded to the Board to proceed with adjudication of the appeal.  Accordingly, the Board finds that the AOJ has substantially complied with this remand instruction.  Stegall, 11 Vet. App. at 268.

Pursuant to the October 2012 and July 2015 Board Remands, the Veteran was also afforded opportunities for VA medical examinations in connection with the claim of service connection for a left knee disability in February 2013 and October 2015, respectively.  38 C.F.R. § 3.159(c)(4) (2016); see also Stegall, 11 Vet. App. at 268.  The VA examiners reviewed the Veteran's claims file, including the relevant medical history, and interviewed the Veteran to discuss medical history and complaints regarding the bilateral knees.  The VA examiners also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the February 2013 and October 2015 VA examinations (as they pertain to whether the Veteran has a current diagnosis of a left knee disability), taken together, are adequate and no further medical examination or medical opinion is needed with respect to the appeal of service connection for a left knee disability.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a left knee disability has been met.  38 C.F.R. § 3.159(c)(4).

Also, in this regard, the Board notes that this matter was previously remanded, in part, to obtain adequate opinions regarding the etiology of the left knee disability.  Here, however, as discussed in more detail below, because the Board finds that the Veteran does not have a current left knee disability, the additional questions of the relationship (nexus) between any current left knee disability and service or service-connected disabilities are not reached, and the adequacy of the opinions regarding a relationship to service or to service-connected disabilities is rendered moot.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue adjudicated herein.  Mayfield, 444 F.3d at 1328.  Accordingly, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the issue on appeal.

Service Connection for a Left Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with any left knee disability.  Because the Veteran has no diagnosed left knee disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran contends that he has had problems with the left knee since service, and has particularly complained of left knee pain and instability.  In the alternative, the Veteran contends that the left knee disability is secondary to service-connected right knee and bilateral ankle disabilities.  After review of the lay and medical evidence of record, the Board finds that the weight (preponderance) of the evidence is against a finding of a current left knee disability.  

Pursuant to the October 2012 Board Remand, the Veteran was afforded a VA examination of the knees in February 2013.  At that time, the Veteran was diagnosed with right knee strain.  The VA examiner did not render a diagnosis of any left knee disability.  As a basis for this finding (no current left knee disability), the VA examiner noted radiology results of the knees, bilaterally, which were obtained concurrent with the February 2013 VA examination.  The VA examiner indicated that the joint spaces were preserved, and there was no fracture or dislocation, spurring, or joint effusion.  The VA examiner also explicitly indicated that these image studies did not document degenerative or traumatic arthritis of the knees.

Pursuant to the July 2015 Board Remand, the Veteran underwent another VA examination of the knees in October 2015.  Again, the Veteran was diagnosed with right knee strain; however, a diagnosis of a left knee disability was not rendered.  Radiology results of the bilateral knees obtained contemporaneous to the October 2015 VA examination revealed osseous mineralization within normal limits, preserved joint spaces, no chondrocalcinosis or osteophyte formation, no joint effusion, normally situated patella, and no fracture or focal destructive osseous lesion.  Very mild narrowing of the medial compartment of the left knee was noted.  The impression rendered was minimal medial compartment joint space narrowing of the left knee with otherwise unremarkable knee radiographs.

In this case, while the Veteran has competently complained of left knee pain and instability, and the medical evidence reveals minimal medial compartment joint space narrowing of the left knee, there is no current left knee "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to a diagnosis of a left knee disability, he is a lay person and, under the facts of this case, he does not have the requisite medical expertise to diagnose a left knee disability, or render an opinion as to the etiology of such symptoms claimed to be a left knee disability.  An opinion as to diagnosis and causation of a left knee disability involves making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Veteran has also not reported contemporaneous medical diagnoses by a competent source, and his symptoms (left knee pain and instability, and minimal medial compartment joint space narrowing of the left knee) have not later been supported by diagnoses rendered by a medical professional.  See Jandreau, 492 F.3d at 1372.  Consequently, the Veteran's purported opinions relating the reported left knee pain and instability, and minimal medial compartment joint space narrowing of the left knee to a diagnosis of a left knee disability are of no probative value.

In this case, the weight of the evidence is against finding a left knee disability at any point during the claim period, including prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed left knee disability.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As previously noted, because a current left knee disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current left knee disability and service, including as secondary to service-connected right knee and bilateral ankle disabilities.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


